DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending.  Claims 1-10 have been examined in this Office Action.  Claims 11-20 have been withdrawn.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Election/Restrictions
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/18/2021.
Applicant's election with traverse of invention I in the reply filed on 02/18/2021 is acknowledged.  The traversal is on the ground(s) that the inventions have similar elements and would not be a search burden.  This is not found persuasive because although some elements of the inventions are similar, there are different limitations between the inventions creating diverging subject matter and a search burden.  Further, search is not the only consideration in determining burden for examination.  
The requirement is still deemed proper and is therefore made FINAL.
Based on the allowablity of claim 1, the restriction requirement of claim 4 has been withdrawn and claim 4 rejoined.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 10 recite that the orientation of the aircraft is determined according to rules based a determination that the aircraft moved outside subsection of the rendering.  However, claim 1, upon which claims 8 and 10 depend, recites that the rules only apply within specific subsets of pathways within the subsection, thus making is indefinite how the rules are used or the determination is made using the rules outside that subsection.  Further, claim 1 also recites that the location is tracked within the subsection and a determination of orientation is made responsive to determining that the aircraft is located within the subsection.  Therefore, the claims recites that the aircraft is determined to be within the subsection and outside the subsection, which is indefinite.  
Allowable Subject Matter
Claims 1-7 and 9 are allowed.
Claims 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: None of the prior art, taken alone or in combination, teach tracking a location of an aircraft within a subsection of a rendering of a portion of an airport and determining the orientation of the aircraft based on different sets of rules responsive to the location of the aircraft being within different areas of the subsection, along with the other limitations of the independent claim.  The examiner could find no motivation to combine references to read on all the limitations without improper hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669